As filed with the Securities and Exchange Commission on November 12, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 38.8% Business Services: 2.5% j2 Global Communications, Inc.* $ Commercial Banking: 1.0% American National Bankshares, Inc. Cardinal Financial Corp. Middleburg Financial Corp. Southern National Bancorp of Virginia* SunTrust Banks, Inc. Communications Equipment: 2.0% Harmonic, Inc.* Construction & Engineering: 4.5% EMCOR Group, Inc.* MasTec, Inc.* Michael Baker Corp.* º Consumer Goods: 1.4% Prestige Brands Holdings, Inc.* Electrical Equipment: 0.1% Emerson Electric Co. Food - Packaged: 2.8% Ralcorp Holdings, Inc.* Insurance: 7.6% Assurant, Inc. Global Indemnity plc * # PartnerRe, Ltd.# W.R. Berkley Corp. Machinery: 0.1% Pentair, Inc. Management Consulting: 3.3% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 3.0% ConocoPhillips Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Real Estate: 0.1% First Potomac Realty Trust Urstadt Biddle Properties, Inc. - Class A Restaurants: 0.6% Red Robin Gourmet Burgers, Inc. * Savings Institutions: 0.2% BCSB Bancorp, Inc.* OceanFirst Financial Corp. Semiconductors & Semiconductor Equipment: 0.7% Rudolph Technologies, Inc.* Tessera Technologies, Inc.* Specialty Metals: 1.6% Carpenter Technology Corp. Telecommunications: 1.1% NTELOS Holdings Corp. Verizon Communications, Inc. Truck Dealerships: 1.0% Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Utilities: 2.8% PPL Corp. Waste Management Services: 2.4% Republic Services, Inc. TOTAL COMMON STOCKS (cost $235,921,848) INVESTMENT COMPANIES: 0.2% NGP Capital Resources Co. (cost $2,248,098) Principal Value CONVERTIBLE BONDS: 14.6% Biotechnology: 2.1% $ Affymetrix, Inc., 3.500%, 1/15/38 $ Communication Equipment Manufacturing: 0.8% ADC Telecommunications, 1.121%, 6/15/13 Construction & Engineering: 0.2% MasTec, Inc., 4.000%, 6/15/14 Educational: 2.2% School Specialty, Inc., 3.750%, 11/30/26 Financial Services: 0.5% Dollar Financial Corp., 2.875%, 6/30/27 Home Improvements: 2.3% Masco Corp., 0.000%, 7/20/31 Housewares: 0.0% Lifetime Brands, Inc., 4.750%, 7/15/11 Medical Equipment: 3.2% Hologic, Inc., 2.000%, 12/15/37 Integra Lifesciences Holdings, 2.375%, 6/1/12 - 144A Movie Theater: 0.1% Regal Entertainment Group, 6.250%, 3/15/11 - 144A Real Estate: 0.7% Alexandria Real Estate, Inc., 3.700%, 1/15/27 - 144A Semiconductors & Semiconductor Equipment: 2.5% Advance Micro Devices, Inc., 5.750%, 8/15/12 Sandisk Corp., 1.000%, 5/15/13 TOTAL CONVERTIBLE BONDS (cost $100,216,907) CORPORATE BONDS: 25.9% Asset Management: 0.2% Janus Capital Group, Inc., 6.500%, 6/15/12 Waddell & Reed Financial, Inc., 5.600%, 1/15/11 Automotive: 1.2% Sonic Automotive, Inc., 8.625%, 8/15/13 Business Equipment: 1.8% Xerox Corp., 6.875%, 8/15/11 Xerox Corp., 7.625%, 6/15/13 Communication Equipment Manufacturing: 0.0% Motorola, Inc., 7.625%, 11/15/10 Floor Covering: 0.5% Mohawk Industries, Inc., 6.500%, 1/15/11 Footwear: 1.5% Brown Shoe Company, Inc., 8.750%. 5/1/12 Insurance: 0.2% Assurant, Inc., 5.625%, 2/15/14 Oil & Gas Exploration & Production: 3.4% Energen Corp., 7.625%, 12/15/10 Forest Oil Corp., 8.000%, 12/15/11 Frontier Oil Corp., 6.625%, 10/1/11 Harvest Operations Corp., 7.875%, 10/15/11# KCS Energy, Inc., 7.125%, 4/1/12 Oil & Gas Pipelines: 0.2% El Paso Corp., 7.000%, 5/15/11 Sonat, Inc., 7.625%, 7/15/11 Retail - Electronics: 2.8% GameStop Corp., 8.000%, 10/1/12 RadioShack Corp., 7.375%, 5/15/11 Specialty Chemicals: 2.8% Polypore, Inc., 8.750%, 5/15/12 Telecommunications: 0.2% Millicom International Cellular S.A, 10.000%, 12/1/13 # Transportation Equipment Manufacturing: 1.3% Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Utilities: 5.6% Aquila, Inc., 7.950%, 2/1/11 Aquila, Inc., 11.875%, 7/1/12 Mirant North America, LLC, 7.375%, 12/31/13 National Fuel Gas Co., 6.700%, 11/21/11 Reliant Energy Reserve Corp., 7.750%, 2/15/11 Warehousing & Storage: 1.3% Iron Mountain, Inc., 7.750%, 1/15/15 Waste Management Services: 0.5% Allied Waste North America, Inc., 6.500%, 11/15/10 Allied Waste North America, Inc., 5.750%, 2/15/11 Allied Waste North America, Inc., 6.375%, 4/15/11 Wood Product Manufacturing: 2.4% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $194,637,403) Shares Value SHORT-TERM INVESTMENTS: 20.0% Money Market Instruments ^ AIM Liquid Assets, 0.150% $ 31,514,013 AIM STIC Prime Portfolio, 0.150% Fidelity Money Market Portfolio, 0.200% First American Government Obligations - Class Y, 0.000% First American Prime Obligations - Class Y, 0.000% TOTAL SHORT-TERM INVESTMENTS (cost $149,719,909) TOTAL INVESTMENTS IN SECURITIES (cost $682,744,165): 99.5% Other Assets less Liabilities: 0.5% NET ASSETS: 100.0% $ 748,855,005 * Non-income producing security. º A company is considered to be an affiliate of the Fund under the 1940 Act if the Fund's holdings of that company represent 5% or more of the outstanding voting securities of the company. Transactions with companies that are or were affiliates during the nine months ended September 30, 2010 are as follows: IssuerBeginning CostPurchase CostSales Cost Ending CostDividend IncomeShares Value Michael Baker Corp.$7,704,447$8,113,358$- $15,815,805$- 626,255 $20,641,365 # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been determined to be liquid by the Fund's adviser under the supervision of the Board of Directors.As of September 30, 2010, the value of these investments was $16,275,231, or 2.2% of total net assets. ^ Rate shown is the 7-day effective yield at September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ 683,802,460 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 61,051,887 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent annual report. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various input and valuation techniques used in measuring fair value.Fair value inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Significant Quoted Prices Other Significant Carrying in Active Observable Unobservable Value at Markets Inputs Inputs September 30, 2010 Level 1 Level 2 Level 3 Total Common Stocks $ $
